Exhibit 21.1 MMEX Mining Corporation List of Subsidiaries Form of State of Name of Entity % Entity Incorporation Relationship MCC Merger, Inc. 100% Corporation Delaware Holding Sub Maple Carpenter Creek Holdings, Inc. 100% Corporation Delaware Subsidiary Maple Carpenter Creek, LLC 80% LLC Nevada Subsidiary Carpenter Creek, LLC 95% LLC Delaware Subsidiary Armadillo Holdings Group Corp. 100% Corporation British Virgin Isl. Subsidiary Armadillo Mining Corp. 98.6% Corporation British Virgin Isl. Subsidiary
